FILED
                                FOR PUBLICATION                              JAN 05 2009

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



YEWHALASHET ABEBE,                                No. 05-76201

                Petitioner,                       Agency No. A026-810-941

  v.                                              ORDER

MICHAEL B. MUKASEY, Attorney
General,

                Respondent.




KOZINSKI, Chief Judge:

       The per curiam opinion that was filed November 20, 2008, was filed in

error. The opinion accompanying this order is substituted as the opinion of the

court. The previously filed concurrence and dissent are unaffected by this order.

       The petition for rehearing remains pending. Within 14 days, respondent

shall file a response to the petition. Petitioner may reply within 14 days of the

response; the reply shall not exceed the length permitted for the response. See 9th

Cir. R. 40-1.